Citation Nr: 0844065	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an initial (compensable) rating for 
residuals of a shrapnel scar to the left forearm with 
retained shell fragments.

2. Entitlement to an initial (compensable) rating for 
residuals of a shrapnel wound to the left leg with a retained 
shell fragment.

3. Entitlement to an initial (compensable) rating for warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army from August 1964 to January 1965.  He served on active 
duty in the Army from May 1968 to September 1969.  He is a 
Vietnam veteran who was awarded the Purple Heart Medal.  The 
veteran had subsequent periods of inactive duty for training 
(INACDUTRA) in the Idaho Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
granted service connection for warts, rating this disability 
zero percent effective November 20, 2004.  The RO also 
granted service connection for residuals of shrapnel wounds 
to the left forearm and left leg.  The RO assigned a single 
noncompensable scar rating for all residuals of the shell 
fragment wounds, effective November 20, 2004.  The RO 
continued both ratings in an October 2005 rating decision.  
The veteran timely filed a Notice of Disagreement (NOD) in 
December 2005.  The RO provided a Statement of the Case (SOC) 
in April 2006 and thereafter, in May 2006, the veteran timely 
filed a substantive appeal.  In January 2007, the RO provided 
a Supplemental Statement of the Case (SSOC).

The veteran initially requested a videoconference hearing on 
this matter, but in a March 2007 correspondence he requested 
a Travel Board hearing instead.  The veteran canceled that 
request in April 2007.  The veteran subsequently submitted 
additional evidence along with a waiver of initial RO 
consideration. 

The Board finds that the December 2006 VA examination raises 
an informal claim of degenerative joint disease of the left 
hip, secondary to the veteran's service-connected shrapnel 
wound.  The Board also notes that in a March 2007 statement, 
the veteran appeared to raise an informal claim of an 
increased rating for service-connected post-traumatic stress 
disorder (PTSD).  The veteran also requested an Agent Orange 
examination, which may raise a claim for service connection 
for residuals of herbicide exposure.  These issues are not 
developed for appellate consideration and are referred to the 
RO for clarification and appropriate action.   
 
Other Matter

The Board comments that the veteran had applied for non-
service connected pension, which the RO denied in a September 
2005 letter.  The veteran has not filed a NOD with respect to 
this claim.  Therefore, the pension claim is not on appeal.

The issue of an initial (compensable) rating for warts is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The veteran sustained a shell fragment wound of the left 
forearm during service; the injury is currently manifested by 
several retained metallic fragments, the largest measuring 8 
mm in diameter, and occasional pain upon movement, which is 
analogous to a symptomatic scar; it is not productive of 
limitation of motion, there is no objective evidence of 
arthritis, the scar does not exceed 6 square inches in area, 
and there is no underlying muscle injury.

3. The veteran sustained a shell fragment wound of the left 
leg during service, which is currently manifested by one 
retained metallic fragment measuring 4mm in diameter; there 
is no indication of underlying muscle injury and the 
preponderance of the evidence is against any symptom or 
functional limitation attributable to this injury.




CONCLUSIONS OF LAW

1. The criteria for a separate 10 percent rating for 
residuals of a shell fragment wound to the left forearm, to 
include a scar and retained shell fragments, but no more than 
10 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.20, 4.56, 4.73, Diagnostic Codes 5305, 
5306; 4.118, Diagnostic Codes 7899-7804 (2008).

2. The criteria for an initial (compensable) rating for 
residuals of a shrapnel wound to the left leg with retained 
foreign body have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.56, 4.73, Diagnostic Codes 5313-
5318; 4.118, Diagnostic Codes 7803-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2007), 
significantly changed the law prior to the pendency of these 
claims.  VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA provisions include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2005 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims, and of the information it failed to 
provide in a timely fashion, any resulting prejudice has been 
rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim,  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2005 letter satisfies these mandates.  The 
letter informed the veteran about the type of evidence needed 
to support his service connection claims, namely, proof of: 
(a) an injury in military service or disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  The letter made clear that although 
VA could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, the RO also specifically asked the veteran 
to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim").  He received notice 
of the evidence needed to substantiate his direct service 
connection claims, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a March 
2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
September 2005 decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the January 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of  notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128. 

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive several VA examinations.  The veteran, through his 
representative, contends that the April 2006 scar and joints 
examinations were inadequate.  Specifically, he contends that 
(1) the scar examination report does not contain an opinion 
concerning additional disability caused by pain and 
arthritis, and (2) the veteran's belt buckle occluded 
shrapnel on the left hip X-ray.  The Board finds that the 
examination in question was thorough in nature.  Although the 
physician did not review the claims file, he summarized the 
veteran's medical history in detail with respect to the 
shrapnel injuries.  The doctor reviewed the April 2006 X-rays 
and obtained an additional X-ray of the veteran's left leg, 
which revealed the shrapnel fragment that was questionable on 
the April 2006 X-ray.  Moreover, the doctor provided a 
thorough opinion that is adequate for the purposes of 
deciding the claims for higher ratings for shrapnel wounds to 
the left arm and left leg.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The veteran's shrapnel wounds to the left hand and left leg 
are currently rated under Diagnostic Code 7805.  The Board 
notes that Diagnostic Code 7805 provides ratings for scars 
when there is limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Scars other than the head, face, or neck, which are deep or 
which cause limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  38 
C.F.R. § 4.118, DC 7801.  Scars other than the head, face, or 
neck, which are superficial and do not cause limited motion 
are 10 percent disabling if they cover an area of 144 square 
inches (929 square centimeters) or greater.  38 C.F.R. § 
4.118, DC 7802.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability ratings for warts and shrapnel scars as opposed to 
having filed claims for increased ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with the zero percent ratings.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).





III. Analysis 

a. Factual Background

The veteran's service medical records show that he sustained 
shell fragment wounds to the left leg and left forearm in 
December 1968.  A report of a separation examination dated in 
August 1969 is negative for any findings relating to a left 
leg or left forearm injury.  Clinical evaluation of the upper 
and lower extremities at that time was normal.

In August 2005, the veteran underwent a VA examination.  The 
examiner noted that the veteran had a hypigmented scar with a 
1 mm dimple on his left upper extremity where a shrapnel 
fragment entered.  The scar was non-tender and fixed to the 
overlying skin.  The greatest diameter was 8 mm x 8 mm.  The 
surrounding skin was healthy.  The veteran reported 
occasional discomfort in that area.  No other scar was noted.  
The examiner diagnosed the veteran with residual scar 
secondary to shrapnel injury.

April 2006 VA treatment records show that the veteran 
complained of arthritic pain in his hips and legs.  X-rays of 
the left forearm revealed metallic densities in the forearm.  
The largest fragment measured 4 mm in diameter and 
"projected just lateral to the radial diaphysis on the 
frontal view and anterior to the radius/ulna on the lateral 
view."  The bones were normally articulated and the joint 
spaces were well maintained.  The radiologist also noted 
fractures or blastic legions.  X-rays of the left hip 
revealed a tiny metallic density projected over the medial 
left thigh which the examiner noted "could be due to some 
shrapnel."  The joint spaces were well maintained on the 
frontal views.  There was very minimal narrowing of the left 
hip joint space superomedially.  The bones were normally 
articulated.  The radiologist was uncertain as to whether the 
joint spaces were adequately maintained.  No fractures, 
lytic, or blastic lesions were noted.  

Another VA examination was conducted in December 2006.  The 
veteran reported that his left arm and left hip wounds had 
healed by 1970 and have stayed closed since that time.  He 
reported occasional pain in his left arm in the area of the 
shrapnel fragment when using his forearm muscles.  He 
described the feeling as a "twinge" and indicated that the 
feeling stopped when he ceased activity.  The veteran also 
reported that starting in 2000 he experienced pain after 
walking uphill or prolonged periods of sitting.  The pain was 
alleviated with Lodine.  He related one instance of his left 
hip giving way.  The veteran indicated that he had problems 
with lifting and carrying.  He denied weakness, subluxation, 
locking, and effusion.  There were no flare-ups.  

Upon physical examination of the veteran's left forearm, the 
examiner noted a scar on the posterior aspect of the left 
elbow, 6 cm lateral and inferior the elbow joint.  The scar 
was one inch in the horizontal plane and 3/8 of an inch in 
the vertical plane in a triangular shape.  There was no 
tenderness on palpation.  There was no limitation of motion 
or loss of function.  

Upon physical examination of the veteran's left hip, range of 
motion had flexion to 125 degrees with pain at 120 degrees.  
There was additional limitation of motion after repetitive 
use.  Gait was normal.  X-rays revealed a 4 mm diameter 
metallic foreign body in the anterior soft tissues of the mid 
distal thigh.  No other foreign bodies were noted (other than 
the veteran's belt buckle).  The underlying bones were 
intact.

The diagnosis included (1) scar left arm, and (2) early 
degenerative arthritis in left hip as evidenced by 
diminishing joint space.  Concerning the relationship between 
the veteran's hip arthritis and the shrapnel, the examiner 
made the following statement:

The location of the visible fragment on the x-ray 
is so small and extremely distant from the joint 
space to be causing the degrees of symptomology 
that [the veteran] is complaining of.  Based on the 
physical distance between the residual shrapnel 
fragment on an associative basis his bilateral hip 
discomfort is less likely as not (less than 50/50 
probability) caused by or a result of the visible 
shrapnel residual.

In a correspondence received March 2007, the veteran stated 
that the VA had prescribed pain medication for his shrapnel 
wounds.

In the Appellant's Brief, dated in November 2008, the 
veteran's representative, Veterans of Foreign Wars (VFW), 
asserted that consideration should be given to the possible 
rating of the veteran's left arm disability pursuant to 
additional Diagnostic Codes, to include those pertinent to 
muscle injury under 38 C.F.R. § 4.73.

b. Discussion

The veteran contends that residuals of shell fragment wounds 
to the left forearm and left leg are more disabling than 
currently evaluated.  

The veteran's service medical records reflect that he 
sustained shrapnel wounds to his left forearm and left leg.  
The veteran's separation examination was negative for any 
complaints or abnormal clinical findings relating to his 
injuries.  Several metallic fragments were visualized upon 
the April 2006 X-ray of the left forearm, and the veteran has 
complained of occasional pain in his arm.  While the August 
2005 and December 2006 examinations specifically found that 
the left forearm scar itself was not tender, the medical 
evidence is at least in equipoise as to whether there is pain 
secondary to the veteran's retained shell fragment confirmed 
by objective examination.  The Board finds that, under such 
circumstances and with application of the doctrine of 
reasonable doubt (see 38 C.F.R. § 5107(b)), the veteran's 
pain in the left forearm warrants a separate 10 percent 
rating by rating it by analogy to a tender scar.  See 38 
C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804.  The post-
service medical records do not show any findings indicative 
of arthritis in the left forearm.  X-rays taken of the 
veteran's arm in August 2005 made no mention of arthritis.  
As there are no other complications, and given the size and 
nature of the scar that have been reported upon examination, 
a rating in excess of 10 percent is not warranted.

The Board has also considered whether a higher or separate 
compensable rating is warranted.  The August 2005 examiner 
noted that the veteran had a scar on his left forearm 
measured 8 mm by 8 mm and was well healed and that there was 
no local tenderness.  The December 2006 examiner also found 
no tenderness.  The August 2005 X-ray indicates that the 
largest fragment is located lateral to the radial diaphysis 
and anterior to the radius ulna.  The Board has considered 
the veteran's contention that he is entitled to a higher or 
separate compensable rating for a muscle injury.  However, 
there is no indication of muscle involvement.  The Board 
specifically notes that none of the cardinal signs and 
symptoms of a muscle injury are present.  See38 C.F.R. 
§ 4.56.  There are retained metallic fragments but it is 
apparent that they are in soft tissue versus muscle tissue.  
Even assuming some underlying muscle was injured, the medical 
evidence clearly does not support more than a slight injury 
as defined by 38 C.F.R. § 4.56 and there must be at least 
moderate injury to support a compensable rating.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (2008).  
Therefore, a separate compensable rating or a higher rating 
for a muscle injury is not warranted.  

With respect to the veteran's left leg shrapnel wound, no 
residual scarring was noted when he was examined by the VA in 
August 2005 and December 2006.  December 2006 X-rays 
confirmed a 4 mm metallic foreign body.  The VA examiner made 
no finding of tenderness on palpitation.  The veteran's 
complaints of pain concern his left hip and not the area near 
the shrapnel fragment.  Although the veteran has been 
diagnosed with early degenerative arthritis in the left hip, 
the VA examiner specifically determined that this condition 
is less likely than not caused by or a result of the shrapnel 
fragment.  Finally, there is no indication of muscle 
involvement, as the shrapnel fragment is located in the soft 
tissues of the thigh.

The medical evidence does not show that the veteran has any 
limitation of motion of the left leg due to pain or any other 
symptom caused by an old shell fragment wound, to include a 
retained shell fragment.  Unlike the retained metallic 
fragments in the left forearm, the medical evidence does not 
show pain upon movement of the left leg that has been 
attributed to the retained shell fragment.  Simply put, the 
medical evidence does not show that the old leg injury in 
question is manifested by any current symptoms or functional 
limitation.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for an initial compensable 
rating for residuals of a shrapnel wound to the left leg must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.
Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the veteran that his service-connected shrapnel 
wounds, to include a scar, have necessitated any 
hospitalizations or have caused a marked interference with 
employment or other such factors that render impractical the 
application of the standard rating criteria.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his left forearm and left leg 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 10 percent for residuals 
of a shrapnel scar to the left forearm with retained multiple 
foreign bodies, but no more than 10 percent, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.   

Entitlement to an initial (compensable) rating for residuals 
of a shrapnel wound to the left leg with retained foreign 
body is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's appeal for an initial 
compensable rating for his warts.  38 C.F.R.
 § 19.9 (2008).  A summation of the relevant evidence is set 
forth below. 

The veteran contends that his warts are more disabling than 
currently evaluated.  

This service-connected disability is rated zero percent under 
Diagnostic Codes 7899-7815.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 7899 is 
used to evaluate skin disorders not otherwise listed in the 
rating schedule, but are rated by analogy to similar 
disabilities under the Rating Schedule.  See id.  

Under Diagnostic Code 7815 (bullous disorders), a bullous 
disorder covering at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period warrants a 10 
percent disability rating.  A bullous disorder covering 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent disability rating.  
Otherwise, the disorder is rated based on disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
on the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7815 (2008).

In the August 2005 and December 2006 examination reports, 
neither examiner  provided an opinion addressing the criteria 
(percentage of body affected by the bullous disorder or 
systemic therapy) that would assist in determining whether 
the veteran could receive a higher evaluation under this 
Diagnostic Code.  Accordingly, another examination is 
necessary.

It is apparent from the record that all of the veteran's 
civilian and VA medical records have not been obtained.  The 
claims file contains a November 2005 treatment record from 
Sacred Heart Medical Center.  This document, which is 
incomplete, suggests that the veteran had outpatient surgery 
to remove a wart from his left arm.  In addition, the VA 
records from the Walla Walla, Washington VAMC indicate that 
the veteran received treatment for his warts at the Lewiston, 
Idaho Community Based Outreach Center (CBOC).  The Board also 
determines that updated medical data are needed to evaluate 
the veteran's wart disorder fully and fairly.  The most 
recent Walla Walla VAMC records are from July 2006.  Such 
relevant medical evidence must be secured and associated with 
the claims file.  38 C.F.R. § 3.159(c)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file VA medical records for the veteran 
from the VAMC in Walla Walla, Washington, 
dated from July 2006.

2. Obtain and associate with the claims 
file VA medical records for the veteran 
from the CBOC in Lewiston, Idaho, dated 
from August 2004.

3. Once a signed release is received from 
the veteran, obtain outstanding private 
treatment records from Sacred Heart 
Medical Center from November 2005.  A copy 
of any negative response(s) should be 
included in the claims file.

4. Thereafter, the RO/AMC should schedule 
the veteran to undergo an examination to 
determine the current level of severity of 
his service-connected warts.  Any tests 
that are deemed necessary should be 
accomplished.  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.  The 
examiner is asked to address the 
percentage of the body affected by the 
service-connected disability and whether 
it requires the use of topical therapy.

5. After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-adjudicate 
the veteran's claim.  If the veteran 
remains dissatisfied with the decision, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


